Citation Nr: 0216927	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Evaluation of service-connected bilateral hearing loss.

2.  Evaluation of service-connected tinnitus.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 RO rating action of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted the veteran's claims for service 
connection for bilateral hearing loss, evaluated as 0 
percent disabling, and tinnitus, evaluated as 10 percent 
disabling.  The veteran appealed the issues of entitlement 
to higher evaluations.  


FINDINGS OF FACT

1.  The veteran is shown to have no worse than level II 
hearing in his left ear, and level II hearing in his right 
ear.  

2.  The veteran's service-connected tinnitus does not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2002).   

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.87, 
Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's May 2001 decision that the evidence 
did not show that the criteria had been met for a rating in 
excess of 10 percent for tinnitus, or for a compensable 
rating for service-connected bilateral hearing loss.  He was 
again notified of the criteria required for higher 
evaluations in the August 2001 statement of the case (SOC), 
and an August 2002 supplemental statement of the case 
(SSOC).  Therefore, the rating decision, the SOC and the 
SSOC informed the appellant of the relevant criteria.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC sent to the appellant informed him of the information 
and evidence needed to substantiate these claims and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA treatment records, as well as service medical 
records from the National Personnel Records Center, and it 
does not appear that there are any identified treatment 
records which have not been obtained.  The appellant has 
been afforded VA audio and ear examinations.  In a letter 
dated in February 2001, and the August 2001 SOC, the RO 
notified the veteran of the provisions of the VCAA.  The 
February 2001 letter informed him that VA would make 
reasonable efforts to help him obtain relevant records 
necessary to substantiate his claim, to include developing 
for all relevant records in the custody of a Federal 
department or agency, and developing for private records and 
lay evidence.  He was told that he was ultimately 
responsible for providing information and evidence to 
support his claim.  The SOC further notified the veteran 
that VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  He was 
also told that VA would make reasonable efforts to help him 
obtain evidence, including private records, which he 
adequately identified and authorized VA to obtain, and which 
were relevant to his claims.  The SOC informed the veteran 
that except as otherwise provided by law, he had the 
responsibility to present and support his claim.  Given the 
foregoing, the Board therefore finds that VA has complied 
with its duty to notify the appellant of his duties to 
obtain evidence.  See Quartuccio v. Prinicipi, No. 01- 997 
(U. S. Vet. App. June 19, 2002).  The Board further notes 
that the veteran has not asserted that any relevant evidence 
has not been associated with the claims file, or that any 
additional development is required.  The Board therefore 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
these claims.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Evaluations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

The RO has granted service connection for bilateral hearing 
loss, currently evaluated as 0 percent disabling 
(noncompensable), and tinnitus, currently evaluated as 10 
percent disabling.  In each case, the RO has assigned 
effective dates for service connection, and the currently 
effective ratings, of January 14, 2000.  

Given the foregoing facts, the issues are whether a 
compensable evaluation is warranted for bilateral hearing 
loss, and whether an evaluation in excess of 10 percent is 
warranted for tinnitus, from January 14, 2000 to the 
present.   

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such cases, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  



A.  Bilateral Hearing Loss

The issue is whether a compensable evaluation is warranted 
for bilateral hearing loss from January 14, 2000 to the 
present.  A review of the veteran's written statements, and 
the medical evidence, to include VA outpatient treatment 
reports, dated in 2001, and VA examination reports, dated in 
January 2000 and November 2001, shows that the veteran has 
argued that his hearing loss is worsening.  In support of 
his claim, he has cited to the fact that he uses hearing 
aids.

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
severity of hearing loss disability is ascertained, for VA 
rating purposes, by application of the criteria set forth at 
38 C.F.R. § 4.85 of VA's Schedule.  Under these criteria, 
the degree of disability for service-connected hearing loss 
disability is determined by application of a rating schedule 
that establishes eleven auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI 
(for profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. 
§ 4.85.  

The medical evidence in this case consists primarily of two 
VA examination reports.  The audiometric findings obtained 
during a January 2000 VA audio examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
55
65
60
 LEFT
N/A
15
60
65
65

According to the report, these results show an average 
decibel loss of 48.75 in the right ear, and 51.25 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 92 percent in the 
left ear.  The report notes that there was moderate to 
moderately severe SNHL (sensorineural hearing loss), 
bilateral, between 2000 and 6000 Hz, and excellent speech 
discrimination scores, bilaterally.   

The audiometric findings obtained during a November 2001 VA 
audio examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
60
65
65
 LEFT
N/A
20
65
65
65

According to the report, these results show an average 
decibel loss of 53.75 in the right ear, and 53.75 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 84 percent in the 
left ear.  The report notes that there was moderate to 
moderately severe SNHL (sensorineural hearing loss), 
bilateral, and good speech discrimination scores, 
bilaterally.   

The results from the January 2000 VA audio examination 
report show that the veteran's hearing in his left and right 
ears is consistent with level I hearing.  See 38 C.F.R. § 
4.85.  As such, a noncompensable (0 percent) evaluation, and 
no more, is warranted.  Id., Tables VI and VII.  

The results from the November 2001 VA audio examination 
report show that the veteran's hearing in his left and right 
ears is consistent with level II hearing.  See 38 C.F.R. § 
4.85.  As such, a noncompensable (0 percent) evaluation, and 
no more, is warranted.  Id.

Given the foregoing, the evidence does not show that the 
criteria for a compensable rating have not been met at any 
time since January 14, 2000.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and it must be denied.  

B.  Tinnitus

The issue is whether an evaluation in excess of 10 percent 
is warranted for tinnitus from January 14, 2000 to the 
present.  A review of the veteran's written statements, and 
the medical evidence, to include VA outpatient treatment 
reports, dated in 2001, and VA examination reports, dated in 
January 2000 and November 2001, shows that the veteran has 
complained that he has constant tinnitus.

In this case, the veteran has been granted a 10 percent 
evaluation for tinnitus, which is the maximum schedular 
evaluation under the criteria for that disability.  See 38 
C.F.R. § 4.87, DC 6260.  As the veteran is already evaluated 
at the maximum schedular evaluation available, he is not 
entitled to an evaluation in excess of that schedular 
evaluation unless he establishes that there is a basis for 
an extraschedular evaluation.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order where there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  In this 
case, a review of the veteran's written submissions, 
including his substantive appeal, received in October 

2001, shows that he stated that hearing aids have been 
ordered for him as his hearing is worsening.  During his 
November 2001 VA ear diseases examination, he reported that 
he used hearing aids.  The Board notes that he has not 
argued that he cannot work due to his tinnitus, or that he 
has had frequent hospitalizations due to his tinnitus.  

The record does not reflect frequent periods of 
hospitalization because of the veteran's service-connected 
tinnitus, nor has there been a showing of interference with 
his employment to a degree greater than that contemplated by 
the regular schedular standards which are based on the 
average impairment of employment.  In this regard, a VA 
outpatient treatment report, dated in August 2001, indicates 
that the veteran is employed.  Specifically, the report 
shows that the veteran reported that he worked for DOT 
(presumably the State Department of Transportation) as a 
supervisor.  In summary, the record is devoid of objective 
evidence which indicates that the veteran's tinnitus 
presents such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  The record does not present an 
exceptional case where his currently assigned evaluation is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


III.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.  

A rating in excess of 10 percent for tinnitus is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

